PER CURIAM: *
IT IS ORDERED that the Appellee’s motion to reinstate this Court’s prior affirmance of the Appellant’s conviction and sentence is granted.
IT IS FURTHER ORDERED that Appellee’s alternative motion to extend the time to file Appellee’s supplemental brief until fourteen (14) days from this Court’s denial of the motion to reinstate prior affirmance is denied as moot.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.